Case 2:20-cr-00369-JFW Document 16 Filed 09/23/20 Page 1of2 Page ID #92

 

 

 

 

 

NAME & ADDRESS
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA oe S
; PLAINTIFF, 9:20 -CR-6O363-ID EW
Ad ovriS & ol d br Gr CONSENT TO VIDEO/TELEPHONIC CONFERENCE
USMS Reg. #: AND/OR WAIVER OF DEFENDANT'S PRESENCE
DEFENDANT(S). byANp PROPOSED FINDINGS/ORDER

Check each that applies:

INSENT TO VIDEO CONFERENCE/TELEPHONIC CONFERENCE DRAIVER OF DEFENDANT'S PRESENCE
1. Consent to Video Conference/Telephonic Conference
L (4 ove 5 C. S / df hMnAPh , understand that the U.S. Constitution, the Federal Rules of Criminal

Procedure, and/or one or more federal statutes may give me the right to have all the below-listed proceedings take place in person in
open court. After consultation with counsel, I knowingly and voluntarily consent to the proceedings below instead taking place by
video conference or, if video conference is not reasonably available, by telephonic conference:

Check each that applies:

[_] Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. Sec. 3142) [_] Initial Appearance (Fed. R. Crim. P. 5)

[_] Preliminary Hearing (Fed. R. Crim. P. 5.1) [_] Arraignment (Fed. R. Crim. P. 10)

[_] Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148) [_] Waiver of Indictment (Fed. R. Crim. P. 7(b))
[_] Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2)) [_] Appearances under Fed. R. Crim. P. 40

[_] Probation and Supervised Release Revocation Proceedings (Fed. R. Crim. P. 32.1)

Note: to consent to an appearance by video or telephonic conference at one of the two proceedings listed below, you must also complete

the "Proposed Fiadings” section on page 2 of this form.
elony Pleas (Fed. R. Crim. P. 11) [_] Felony Sentencings (Fed. R. Crim. P. 32)
2. Waiver of Defendant's Presence
I, , understand that the U.S. Constitution, the Federal Rules of Criminal

 

Procedure, and/or one or more federal statutes may give me the right to be present at all of the below-listed proceedings - in person,
by video conference, or by telephonic conference. After consultation with counsel, I knowingly and voluntarily waive my right to be
present in person in open court or by video conference or by telephonic conference at the proceedings below:

Check each that applies (and use Form CR-35 to waive the defendant's presence at other types of proceedings):

 

 

[[] Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. Sec. 3142) [_] Probation and Supervised Release Revocation
[7] Preliminary Hearing (Fed. R Crim. P. 5.1) Proceedings (Fed. R. Crim. P. 32.1)

(_] Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148) [_] Waiver of Indictment (Fed. R. Crim. P. 7(b))

[] Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2)) [-] Appearances under Fed. R. Crim. P. 40
9/28/20 Moras Fldbre Cy Jon Mile)
Date / ee Defendant ee for Defendant Ky Counsel for Defendant wi

Defendant's Authorization [Check if applicable]

L] Yes list institution where housed:

NV
CR-029 (os/2of CONSENT TO VIDEO/TELEPHONIC CONFERENCE AND/OR WAIVER OF DEFENDANT'S PRESENCE P.1OF2

 

In Custody? For in-custody defendants,
Y fi

 
Case 2:20-cr-00369-JFW Document 16 Filed 09/23/20 Page 2of2 Page |ID#93

 

 

 

I have translated this consent/waiver to the Defendant in the Se language.
Dat Interpreter (if required
ave a P ee 0 Signed for Interpreter by Counsel for Defendant with
Interpreter's Authorization [Check if applicable]

I am counsel for the Defendant herein. Prior to the Defendant signing this document or authorizing me to sign this document on the
Defendant's behalf, I fully advised the Defendant of the Defendant's above-referenced rights and consulted with the Defendant
regarding such rights and the Defendant's consent/waiver(s). I believe that the Defendant understands such rights and that the
Defendant's consent/waiver(s) are knowing and voluntary, and I concur with such consent/waiver(s).

9 2% /2e

Date / Co or Defendan'

 

 

7

 

 

3. Proposed Findings Regarding Harm of Further Delay of Felony Plea or Sentencing

Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic Security ("CARES") Act and § 2 of Order of the Chief Judge
No. 20-043 (In Re: Coronavirus Public Emergency Use of Video and Telephonic Conference in Certain Criminal Proceedings), felony
pleas and sentencings cannot be conducted other than in person in open court unless the judge makes specific findings that the plea
or sentencing "cannot be further delayed without serious harm to the interests of justice." Accordingly, if the defendant intends to
consent to a felony plea or sentencing taking place by video conference or, if video conference is not reasonably available, by
telephonic conference, instead of in person in open court, the defendant must set forth below proposed findings sufficient to make
this showing.

LE mers bsldreren, Conlent do be hen arng
— m9 < hone KL ples Fikn » piece ve

VTC o- releg bonccell, ; zc Led, 2 vee cently
ghxe- Go nlering werd wy @rnie/ wit az
pecsenel presen ¢ PA G4 Feu Sin hee inp

 

 

 

 

4. Order Adopting Findings Regarding Harm of Further Delay of Felony Plea or Sentencing

Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic Security ("CARES") Act and § 2 of Order of the Chief Judge
No. 20-043 (In Re: Coronavirus Public Emergency Use of Video and Telephonic Conference in Certain Criminal Proceedings), I
hereby find that the:

Felony Plea (Fed. R. Crim. P. 11) [_] Felony Sentencing (Fed. R. Crim. P. 32)

in this case cannot be further delayed without serious harm to the interests of justice, for the reasons set forth above.

 

 

Date United States District Judge

 

CR-029 (08/20) CONSENT TO VIDEO/TELEPHONIC CONFERENCE AND/OR WAIVER OF DEFENDANT'S PRESENCE P.2 OF 2
